[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO DISMISS
This is a legal malpractice action arising out of the alleged failure of the named defendant and his former law firm to take steps to preserve evidence in a products liability action against the manufacturer and seller of a truck in which the plaintiff was injured when a seat belt allegedly failed. In this motion, the defendant law firm, Cohen and Acampora, seeks dismissal of the action as to it based on a claimed lack of in personam jurisdiction.1
CT Page 1424
It is apparent that although the name of the named plaintiff's former law firm is "Cohen and Acampora", that name is a fictitious one which has been registered as such with the East Haven Town Clerk. The sole owner of the firm is Attorney John Acampora, Service in this case, however, was made on Edward Cohen, who is of counsel to the firm. Under these circumstances, proper service of process would have to be on John Acampora, either in hand or at his usual place of abode. The plaintiff has thus failed to acquire personal jurisdiction over Cohen and Acampora, and the case against it must be dismissed.
The motion to dismiss as it relates to Cohen and Acampora, is therefore granted.
________________________________ Jonathan E. Silbert, Judge